Exhibit 10.1

 

THIRD EXTENSION AGREEMENT

 

THIS THIRD EXTENSION AGREEMENT (this “Agreement”), executed as of the 13th day
of September, 2013 (the “Effective Date”), by and among The Karlsson
Group, Inc., an Arizona corporation (“Karlsson”), on the one hand, and Prospect
Global Resources, Inc., a Delaware corporation (“Prospect DE”), Prospect Global
Resources, Inc., a Nevada corporation (“Parent”), Apache County Land & Ranch,
LLC, a Nevada limited liability (“Apache”) and American West Potash, LLC, a
Delaware limited liability company (“AWP” and collectively with Prospect DE,
Parent and Apache the “Prospect Parties” and each a “Prospect Party”) on the
other hand, is made with reference to the following facts:

 

A.                                    Prospect DE has entered into and delivered
to the order of Karlsson that certain Senior First Priority Secured Promissory
Note, dated as of August 1, 2012 (such Note, as so amended and as the same may
hereafter be amended, modified, extended and/or restated, being hereinafter
referred to as the “Note”).  Capitalized terms used herein but not otherwise
defined herein shall have the meanings ascribed to them in the Note.

 

B.                                    Pursuant to the Note, Karlsson has made
certain extensions of credit (the “Loan”) to Prospect DE.

 

C.                                    The Loan is secured by, among other
instruments, (i) that certain Deed of Trust, Security Agreement, Assignment of
Production and Proceeds, Fixture Filing and Financing Statement dated as of
August 1, 2012, executed by AWP, as trustor, in favor of and for the benefit of
Karlsson, as beneficiary, and recorded August 1, 2012, as Instrument
No. 2012-004076 in the Official Records of Apache County, Arizona (the “AWP Deed
of Trust”) with respect to the property described therein (the “Premises”),
(ii) that certain Security Agreement, dated as of August 1, 2012, executed by
Prospect DE and AWP in favor of and for the benefit of Karlsson (the “Security
Agreement”), (iii) that certain Membership Interest Pledge Agreement between
Prospect DE and Karlsson, dated as of May 30, 2012 (the “AWP Pledge Agreement”);
(iv) that certain Membership Interest Pledge Agreement between AWP and Karlsson,
dated as of January 28, 2013 (the “Apache Pledge Agreement”); and (v) each of
the Collateral Assignment of Mineral Leases, the Collateral Assignment of Mining
Permits, and the Collateral Assignments of Royalty Agreements, each between AWP
and Karlsson and each dated as of August 1, 2012 (collectively, the “Collateral
Assignments”).  The Loan and all of Prospect DE’s other obligations under the
Loan Documents (as defined below) are guaranteed by that certain Unconditional
Guaranty dated as of August 1, 2012 executed by AWP in favor of and for the
benefit of Karlsson (the “Guaranty”, and together with the AWP Deed of Trust,
the Security Agreement, the Pledge Agreement and the Collateral Assignments and
all financing statements, fixture filings, patent, trademark and copyright
filings and other documents and agreements relating to the collateral for the
Loan and made or delivered pursuant to the Note or any other Loan Document, the
“Collateral Documents”).  The Note, the Collateral Documents and all other
documents, agreements and instruments delivered to Karlsson under or in
connection with the Note are collectively referred to herein as the “Loan
Documents.”

 

D.                                    Apache is a wholly-owned subsidiary of
AWP, AWP is a wholly-owned subsidiary of Prospect DE and Prospect DE is a
wholly-owned subsidiary of Parent, which has a

 

--------------------------------------------------------------------------------


 

financial interest in the success of Prospect DE.  As a result, Parent, AWP and
Apache are willing to enter into this Agreement and the documents and
instruments contemplated hereby and expect to benefit therefrom.

 

E.                                     Pursuant to the terms of Section 2.2 of
the Note, Prospect DE was required to make the First Installment Payment
consisting of (i) a principal payment plus (ii) the interest accrued through
March 30, 2013 on said principal payment plus (iii) the Tax Gross-Up Amount in
the amount as set forth in the Note.  The aggregate amount due for the First
Installment totaled in excess of $50 million.  Prospect DE did not make the
First Installment Payment on March 30, 2013 and did not subsequently make such
payment.

 

F.                                      The Prospect Parties requested that
Karlsson extend the payment dates under the Note and, forbear from exercising
its rights (i) to demand immediate repayment in full of the Loan and all other
outstanding obligations of Prospect DE under the Loan Documents, (ii) to
foreclose or otherwise realize on Karlsson’s liens and security interests under
the AWP Deed of Trust, the Security Agreement and any other Collateral Documents
and (iii) to demand repayment in full of the Loan under the Guaranty.  Karlsson
agreed to enter into the Extension Agreement with the Prospect Parties dated as
of April 15, 2013 (the “Extension Agreement”).

 

G.                                    In connection with the Extension
Agreement, Prospect DE and Karlsson executed that certain Amendment to First
Priority Senior Secured Promissory Note dated as of April 15, 2013 (the “First
Note Amendment”).  The Note, as amended by the First Note Amendment, required
the achievement of certain Funding Raises (as defined in the First Note
Amendment) by certain deadlines.  Prospect did not timely achieve the Second
Funding Raise required under the Note and has not subsequently achieved such
raise.

 

H.                                   The Prospect Parties requested that
Karlsson amend certain provisions of the Note to substitute certain performance
milestones in lieu of the Funding Raises and forbear from exercising its rights
(i) to demand immediate repayment in full of the Loan and all other outstanding
obligations of Prospect DE under the Loan Documents, (ii) to foreclose or
otherwise realize on Karlsson’s liens and security interests under the AWP Deed
of Trust, the Security Agreement and any other Collateral Documents and (iii) to
demand repayment in full of the Loan under the Guaranty.  Karlsson agreed to
enter into the Second Extension Agreement with the Prospect Parties dated as of
June 26, 2013 (the “Second Extension Agreement”).  In connection with the Second
Extension Agreement, Prospect DE and Karlsson executed that certain Second
Amendment to Senior First Priority Secured Promissory Note dated as of June 26,
2013 (the “Second Note Amendment”).

 

I.                                        The Prospect Parties requested that
Karlsson amend the Note to extend the due date with respect to the payment of
the 2012 453A Amount (as defined in the Note) until September 13, 2012. 
Prospect DE and Karlsson executed that certain Third Amendment to Senior First
Priority Secured Promissory Note dated as of September 9, 2013 (the “Third Note
Amendment”), and the Prospect Parties executed that certain Reaffirmation of
Loan Documents (the “Reaffirmation”) as of the same date.

 

J.                                        Pursuant to the terms of clause (i) of
Section 2.2 of the Note, Prospect DE is required to make a payment equal to the
2012 453A Amount on or before September 13, 2013.

 

2

--------------------------------------------------------------------------------


 

Prospect DE has notified Karlsson that it will not be able to make payment of
the 2012 453A Amount to Karlsson on or before the date payment is required to be
made pursuant to the terms of the Note.

 

K.                                   The Prospect Parties have requested that
Karlsson further modify and amend the Note and, in consideration of this
Agreement, forbear from exercising its rights (i) to demand immediate repayment
in full of the Loan and all other outstanding obligations of Prospect DE under
the Loan Documents, (ii) to foreclose or otherwise realize on Karlsson’s liens
and security interests under the AWP Deed of Trust, the Security Agreement and
any other Collateral Documents and (iii) to demand repayment in full of the Loan
under the Guaranty.

 

L.                                     The Prospect Parties have informed
Karlsson that it is a precondition to Parent’s raising of additional funding,
which funding will be provided by an equity contribution to Prospect DE (and by
an equity contribution from Prospect DE to AWP and/or Apache) to develop and
exploit mineral assets held by each of AWP and Apache, that the modification
described in Recital J be provided.  Accordingly, each of AWP and Apache will
benefit from such modification.

 

M.                                 Karlsson is willing to forbear from
exercising its rights and remedies under the Loan Documents, subject to the
terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements
hereinafter contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                                      Acknowledgements.

 

(a)                                 The parties acknowledge that each of the
foregoing factual recitals is truthful, accurate and valid.

 

(b)                                 The parties acknowledge that as of the date
of this Agreement, the outstanding principal balance of the Note is
$117,472,358, and the accrued but unpaid interest due and payable on the Note is
$9,819,352.

 

(c)                                  The parties acknowledge that the correct
amount of the 2012 453A Amount is $1,164,000.

 

(d)                                 The parties acknowledge that immediately
prior to the effectiveness of this Agreement, the Loan Documents were valid and
enforceable according to their terms.

 

(e)                                  The parties acknowledge that, but for the
execution and delivery of this Agreement, Prospect DE’s failure to make payment
of the 2012 453A Amount on or before September 10, 2013 under the Note would
have resulted in an Event of Default (the “2012 453A Amount Payment Event of
Default”) existing under the Note, which 2012 453A Amount Payment Event of
Default would be continuing under the Loan Documents, and but for this
Agreement, Karlsson would have been entitled to exercise all of its rights and
remedies with respect to such Event of Default.

 

3

--------------------------------------------------------------------------------


 

(f)                                   Karlsson waives any rights and remedies it
may have with respect to any breach of (including any breach of a representation
or warranty contained in) any Loan Document which breach occurred prior to the
Effective Date and of which breach Karlsson had actual knowledge prior to the
Effective Date.

 

(g)                                  The parties agree that each of the
Extension Agreement and the Second Extension Agreement, in each case except as
explicitly amended by the Second Extension Agreement or hereby, remains in full
force and effect.

 

2.                                      No Further Disbursements.  The Prospect
Parties acknowledge that Karlsson has no obligation to advance any loan proceeds
under any of the Loan Documents, whether now or in the future.

 

3.                                      Closing Deliveries; Conditions
Precedent.  Concurrently with the execution of this Agreement, and as a
condition to the effectiveness of this Agreement, the Prospect Parties and
Karlsson, as applicable, will execute and deliver, or cause to be executed and
delivered, the following:

 

(a)                                 An amendment to the Note in the form
attached hereto as Exhibit A (the “Fourth Amendment to the Promissory Note”);

 

(b)                                 An amendment to that certain Membership
Interest Purchase Agreement (the “Purchase Agreement”) among Prospect DE, AWP
and Karlsson dated as of May 30, 2012 in the form attached hereto as Exhibit B;

 

(c)                                  An amendment in the form attached hereto as
Exhibit C to that certain Escrow Agreement dated as of April 15, 2013 among
Karlsson, Parent, and JPMorgan Chase Bank, N.A., as escrow agent, as amended by
that certain Amendment to Escrow Agreement among the same parties dated as of
June 26, 2013;

 

(d)                                 The Prospect Parties shall have delivered to
Karlsson (i) a schedule of all accounts payable as of the Effective Date in
excess of $1,000; and (ii) a schedule in form and substance reasonably
satisfactory to Karlsson setting forth the Prospect Parties’ estimated sources
of funding and amounts of expenses through March 13, 2014;

 

(e)                                  Karlsson shall have received a certificate
of the Secretary or Assistant Secretary of each Prospect Party, dated as of the
Closing Date (as defined below), certifying (i) the resolutions of the Boards of
Directors or Managers, as applicable, of each Prospect Party authorizing the
execution, delivery and performance of this Agreement by such Prospect Party,
and (ii) the incumbency, authority and signatures of each executive officer who
will act as such in connection herewith; and

 

(f)                                   Karlsson shall have received an Officer’s
Certificate (the “Officer’s Certificate”) of the Chief Executive Officer or the
Chief Financial Officer of Prospect DE and Parent dated as of the Effective
Date, certifying the accuracy of the representations and warranties set forth in
Sections 4(e) and 4(f) of this Agreement.

 

4

--------------------------------------------------------------------------------


 

4.                                      Representations and Warranties.  As of
the Effective Date and upon the effectiveness of this Agreement, the Prospect
Parties hereby represent and warrant to Karlsson as follows:

 

(a)                                 Each representation and warranty made by
Prospect DE in Section 5 of the Pledge Agreement and each representation and
warranty made by any Prospect Party in each other Loan Document is true and
correct in all material respects on and as of the Effective Date, except to the
extent such representation and warranty relates solely to an earlier date.

 

(b)                                 This Agreement has been duly authorized and
constitutes the legal, valid and binding obligation of the Prospect Parties
enforceable against each of the Prospect Parties in accordance with its terms.

 

(c)                                  Neither the execution by the Prospect
Parties nor the effectuation by Karlsson of any of its rights and remedies
hereunder, whether upon default or otherwise, will result in a breach of or
constitute a default under any charter provision or by-law of any Prospect Party
or any other agreement or instrument to which any Prospect Party is a party, nor
violate any law or any rule or regulation of any administrative agency or any
order, writ, injunction or decree or any court or administrative agency, nor
does any of the foregoing require the consent of any Person or any notice or
filing with any governmental or regulatory body.

 

(d)                                 The Prospect Parties are in compliance in
all material respects with all material requirements of applicable law.

 

(e)                                  There are no Events of Default under any
Loan Document.

 

(f)                                   Each payment that any Prospect Party was
required to make, on or before the date hereof, to the Arizona State Land
Department, including, but not limited to, with respect to the Premises, was
made in full to such agency on or before the due date applicable to such
payment.

 

5.                                      Termination of Covenants Not to Compete.

 

(a)                                 Each Covenant Not to Compete (including, but
not limited to, those certain Covenants Not to Compete originally executed as of
August 1, 2012 in connection with the Purchase Agreement by AWP, Prospect DE,
and each of Michael Stone, Jesse Grossman, Winnie Huang, Jonathan E. Spanier as
trustee of the Jonathan E. Spanier Living Trust (the “Spanier Trust”), Anders
Karlsson, Roger Smith, and Karlsson, as each of the same has been amended,
modified and/or restated before the date hereof) is hereby terminated and is
null and void and of no further force and effect.  Each individual or trust
signatory to such a Covenant Not to Compete is an explicit third party
beneficiary hereof.

 

(b)                                 Each of the Prospect Parties, for itself and
each of its successors and assigns, hereby irrevocably waives, for the benefit
of each of Michael Stone, Jesse Grossman, Winnie Huang, Jonathan E. Spanier, the
Spanier Trust, Anders Karlsson, Roger Smith, and Karlsson and each of their
successors and assigns, any rights that it may have under any non-compete or
similar provision of the Purchase Agreement or any right it may have under law
or equity or any other writing to prohibit or impede Karlsson or any of its
officers, directors, employees, representatives, agents, advisors or attorneys
from engaging in direct discussions

 

5

--------------------------------------------------------------------------------


 

with any existing or potential investor in or member or other direct or indirect
equity holder of any of the Prospect Parties.

 

6.                                      Closing Date.  As used in this
Agreement, the Closing Date shall mean the Effective Date, unless otherwise
agreed to in writing by all the parties hereto.

 

7.                                      Karlsson’s Costs.  Within one business
day following the funding of $300,000 into escrow from the Fall 2013 Qualified
Financings (as defined in the Note) in accordance with Schedule 1 to the Escrow
Agreement, Parent shall pay to Karlsson all of its legal costs and expenses
incurred by Karlsson in the months of August and September 2013 in connection
with this Third Extension Agreement and the negotiations and documents prepared
and executed in connection therewith.  The amount of Karlsson’s legal costs and
expenses to be reimbursed pursuant to this section shall not exceed $100,000. 
Karlsson agrees to provide to Parent a statement setting forth the total amount
of legal costs and expenses incurred by Karlsson in said months.

 

8.                                      Confirmation of Obligations.  As of the
Closing Date and subject to the terms of this Agreement, each Prospect Party
confirms, ratifies and restates all of its respective obligations under the Loan
Documents and Prospect DE agrees to pay all of the indebtedness evidenced by the
Loan Documents according to their terms and provisions as amended to date. 
Prospect DE confirms, ratifies and restates that Karlsson has first lien
priority interests in all of the Collateral described in the Security Agreement
and the other Loan Documents.  Subject to the terms of this Agreement, all of
the terms, covenants and provisions of the Note, the Collateral Documents and
the other Loan Documents shall remain in full force and effect.  Without
limiting the generality of the foregoing, each Prospect Party hereby expressly
acknowledge and agree that, as of the Closing Date, it has no offsets, claims,
counterclaims or defenses whatsoever against any of its obligations under the
Note, the Collateral Documents or any other Loan Document, including those which
would in any way reduce the amount of the indebtedness owed to Karlsson under
the Loan Documents or affect the validity of any foreclosure sale of any of the
Collateral, and if any of the same now exists, each Prospect Party irrevocably
waive, and agree not to assert, any such existing offset, claim, counterclaim,
defense or other cause of action against Karlsson.

 

9.                                      Deficiency; Waivers.  To the fullest
extent permitted by applicable law, Prospect DE and Parent unconditionally and
irrevocably waives any rights or benefits arising under A.R.S. §§ 12-1566,
12-1641 through and including 12-1644, 33-814, 33-725, 33-727 and 44142, and
Ariz. R. Civ. P. 17(f) or such statutes, rules or similar provisions as may be
enacted or adopted hereafter.

 

10.                               General Release.  To the maximum extent
permitted by law, each Prospect Party hereby waives, releases and discharges
Karlsson and its directors, shareholders, officers, employees and counsel from
any and all suits, causes of action, legal or administrative proceedings,
liabilities, claims, damages, losses, costs or expenses of any kind
(collectively, “Claims”), known or unknown, which such Prospect Party may have,
arising out of acts, omissions, or events occurring at any time prior to and
including the Effective Date.  Each Prospect Party hereby agrees and represents
that the matters released herein are not limited to the matters which are known,
disclosed or foreseeable.  The Prospect Parties intend to waive all Claims,
including Claims which they do not know or suspect to exist in their favor to no
less extent than a waiver of such Claims under California law will be effected
by a waiver by the

 

6

--------------------------------------------------------------------------------


 

Prospect Parties under California law of any and all rights and benefits which
they now have or in the future may have by virtue of the provisions of
Section 1542 of the California Civil Code which provides:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN ITS FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

The Prospect Parties hereby agree, represent and warrant that they are familiar
with and have read and understand and have consulted legal counsel of their
choosing with respect to California Civil Code Section 1542, and the Prospect
Parties realize and acknowledge that factual matters now unknown to them may
have given or may hereafter give rise to actions, legal or administrative
proceedings, claims, demands, debts, controversies, damages, costs or losses,
liabilities and expenses which are presently unknown, unanticipated and
unsuspected.

 

INITIALS:

/s/ DB

 

/s/ DB

 

 

PROSPECT DE

 

PARENT

 

 

 

 

 

 

 

/s/ DB

 

/s/ DB

 

 

AWP

 

APACHE

 

 

11.                               Indemnification.  The Prospect Parties,
jointly and severally, shall indemnify Karlsson, any affiliate thereof and each
of their respective directors, shareholders, officers, employees, agents,
counsel and other advisors (each an “Indemnified Person”), against and hold each
of them harmless for, from and against any and all liabilities, obligations,
losses, claims, damages, penalties, actions, judgments, suits, costs, expenses
or disbursements of any kind or nature whatsoever, including the reasonable fees
and disbursements of counsel to an Indemnified Person (including allocated costs
of internal counsel), which may be imposed on, incurred by, or asserted against
any Indemnified Person in connection with (a) any investigation, litigation or
other proceeding, irrespective of whether the Indemnified Person shall be
designated a party thereto, in any way relating to or arising out of this
Agreement or any other Loan Document, (b) the use or intended use of the
proceeds of the Loan, (c) any actual or asserted violation of any environmental
law with respect to the Premises or any other collateral, any lease of the
Premises or any other collateral and/or any foreclosure proceeding affecting the
Premises or any other collateral and (d) the transactions contemplated hereby or
thereby (the “Indemnified Liabilities”); provided, however, that neither
Prospect DE nor Parent shall be liable for any portion of such Indemnified
Liabilities resulting from an Indemnified Person’s gross negligence or willful
misconduct or breach of this Agreement or the Loan Documents.  Each Indemnified
Party is authorized to employ counsel of its own choosing in enforcing its
rights hereunder and in defending against any claim, demand, action or cause of
action covered by this Section 12 All of the Prospect Parties’ obligations or
liabilities to any Indemnified Party under this Section 12 shall be and hereby
are covered and secured by the Loan Documents, and shall survive the expiration
of termination of this Agreement.  If and to the extent that the foregoing

 

7

--------------------------------------------------------------------------------


 

indemnification is for any reason held unenforceable, the Prospect Parties agree
to make the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities which is permissible under applicable law.

 

12.                               Further Assurances.  The Prospect Parties
shall, at Karlsson’s request, execute (either alone or with Karlsson, as
Karlsson may require) deliver to Karlsson, any and all additional instruments
and documents, and Prospect DE and Parent will, and will cause each other
Prospect Party to, perform all actions, which from time to time may be necessary
to maintain a perfected lien and security interest in the security described in
the Extension Agreement, the Second Extension Agreement, this Agreement, the
Security Agreement, the AWP Deed of Trust, the Apache Deed of Trust or any other
Collateral Document or any other Loan Document, including but not limited to
procuring additional policies of title insurance, or endorsements with respect
to existing policies of tile insurance, with regard to the properties of Apache
or AWP or similar acts reasonably required in connection with the foregoing.

 

13.                               No Novation; Loan Document.  This Agreement is
a revision to the Note and the other Loan Documents only, and not a novation. 
This Agreement is a Loan Document.  The Reaffirmation is a Loan Document.

 

14.                               Waivers.

 

(a)                                 In order to hold the Prospect Parties liable
under the Loan Documents, there shall be no obligation on the part of Karlsson,
at any time, to resort to payment from Prospect DE or to anyone else, or to any
collateral, security, property, liens or other rights and remedies whatsoever,
all of which are hereby expressly waived by the Prospect Parties.

 

(b)                                 Each Prospect Party hereby expressly waives
diligence in collection or protection, presentment, demand or protest or in
giving notice (except as provided in the Loan Documents) to anyone of the
protest, dishonor, default, or nonpayment or of the creation or existence of any
of the Secured Obligations or of any security or collateral therefor or of the
acceptance of this Agreement.

 

(c)                                  Each Prospect Party waives any and all
defenses, claims and discharges of Prospect DE, or any other obligor, pertaining
to the Secured Obligations, in each case, only to the extent permitted under
applicable law.  Without limiting the generality of the foregoing, but only to
the extent permitted under applicable law, no Prospect Party will assert, plead
or enforce against Karlsson any defense of waiver, release, discharge in
bankruptcy, statute of limitations, res judicata, statute of frauds,
anti-deficiency statute, fraud, incapacity, minority, usury, illegality or
unenforceability which may be available to Prospect DE or any other person
liable in respect of any of the Secured Obligations, or any setoff available
against Karlsson to Prospect DE or any such other person, whether or not on
account of a related transaction.  Each Prospect Party expressly agrees that,
subject to applicable law, it shall be and remain liable for any deficiency
remaining after foreclosure of any security interest securing the Secured
Obligations, whether or not the liability of Prospect DE is discharged pursuant
to statute or judicial decision.  For the avoidance of doubt, but only to the
extent permitted under applicable law, each Prospect Party waives any relief
available under valuation and appraisement laws and any and all rights or
defenses based on suretyship or impairment of collateral including, but not
limited to, any rights

 

8

--------------------------------------------------------------------------------


 

or defenses arising by reason of: (i) any “one action” or “anti-deficiency” law
or any other law which may prevent Karlsson from bringing any action, including
a claim for deficiency, against such Prospect Party, before or after Karlsson’s
commencement or completion of any foreclosure action, either judicially or if
permitted by applicable law by exercise of a power of sale including, but not
limited to, any right to a fair market value hearing, any right to offset the
amount owed by any amount other than the amount paid at the trustee’s sale, any
right to a statute of limitations shorter than six (6) years, and the provisions
of A.R.S. §§ 121566, 33-814, 33-725, and 33-727; (ii) any election of remedies
by Karlsson which destroys or otherwise adversely affects such Prospect Party’s
subrogation rights or rights to proceed against Karlsson for reimbursement,
including without limitation, any loss of rights such Prospect Party may suffer
by reason of any law limiting, qualifying, or discharging any indebtedness;
(iii) any disability or other defense of Prospect DE, of any other guarantor, or
of any other person, or by reason of the cessation of Prospect DE’s liability
from any cause whatsoever, other than payment in full in legal tender, of the
Secured Obligations; (iv) any right to claim discharge of the Secured
Obligations on the basis of unjustified impairment of any collateral for the
Secured Obligations; (v) any statute of limitations, if at any time any action
or suit brought by Karlsson against such Prospect Party is commenced, there are
outstanding Secured Obligations which are not barred by any applicable statute
of limitations; or (vi) any defenses given to guarantors at law or in equity
other than actual payment and performance of the Secured Obligations.  If
payment is made by Prospect DE, whether voluntarily or otherwise, or by any
third party, on the Secured Obligations and thereafter Karlsson is forced to
remit the amount of that payment to Prospect DE’s trustee in bankruptcy or to
any similar person under any federal or state bankruptcy law or law for the
relief of debtors, the Secured Obligations shall be considered unpaid for the
purpose of the enforcement of this Agreement or any other obligor for such
deficiency is discharged pursuant to statute or judicial decision.

 

(d)                                 TO THE FULLEST EXTENT PERMITTED BY LAW, EACH
PROSPECT PARTY UNCONDITIONALLY AND IRREVOCABLY WAIVES ALL RIGHTS AND BENEFITS
UNDER A.R.S. § 44-142, § 12-1641, ET SEQ. AND RULE 17(F) OF THE ARIZONA RULES OF
CIVIL PROCEDURE AND ANY SIMILAR STATUTES OR RULES OF PROCEDURE.  EACH PROSPECT
PARTY WAIVES EVERY DEFENSE, CAUSE OF ACTION, COUNTERCLAIM OR SETOFF, WHICH SUCH
PROSPECT PARTY MAY NOW HAVE OR HEREAFTER MAY HAVE TO ANY ACTION BY KARLSSON IN
ENFORCING THIS AGREEMENT.  AS FURTHER SECURITY, ANY AND ALL DEBTS AND
LIABILITIES NOW OR HEREAFTER ARISING AND OWING TO ANY PROSPECT PARTY BY PROSPECT
DE, OR TO ANY OTHER PARTY LIABLE TO KARLSSON FOR THE SECURED OBLIGATIONS, ARE
HEREBY SUBORDINATED TO KARLSSON’S CLAIMS AND ARE HEREBY ASSIGNED TO KARLSSON. 
EACH PROSPECT PARTY HEREBY AGREES THAT SUCH PROSPECT PARTY MAY BE JOINED AS A
PARTY DEFENDANT IN ANY LEGAL PROCEEDING (INCLUDING, BUT NOT LIMITED TO, A
FORECLOSURE PROCEEDING) INSTITUTED BY KARLSSON AGAINST PROSPECT DE.  EACH
PROSPECT PARTY AND KARLSSON, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO
CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
IRREVOCABLY THE RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY SUCH LEGAL PROCEEDING
IN WHICH ANY PROSPECT PARTY AND KARLSSON ARE ADVERSE PARTIES.  THIS PROVISION

 

9

--------------------------------------------------------------------------------


 

IS A MATERIAL INDUCEMENT TO KARLSSON GRANTING ANY FINANCIAL ACCOMMODATION TO
PROSPECT DE AND ACCEPTING THIS AGREEMENT

 

15.                               Notices.  Notwithstanding anything to the
contrary contained in the Loan Documents, all notices, demands, requests and
other communications of any kind which any party hereto may be required to or
may desire to serve upon any other party (“Notice”) shall be in writing and
shall be deemed to have been properly given or served for all purposes (i) if
sent by Federal Express or other nationally recognized overnight carrier for
next business day delivery, on the first business day following deposit of such
Notice with such carrier, or (ii) if personally delivered, on the actual date of
delivery, or (iii) if sent by certified mail, return receipt requested postage
prepaid, on the third (3rd) business day following the date of mailing, or
(iv) if sent by facsimile, then on the actual date of delivery (as evidenced by
a facsimile confirmation) addressed as follows:

 

If to Karlsson:

The Karlsson Group, Inc.

 

18 Ozone Avenue

 

Venice, California 90291

 

Attention: Michael Stone

 

Fax: (310) 933-0262

 

 

With a copy to:

Richard C. Weisberg

 

Law Offices

 

33 Derwen Road

 

Bala Cynwyd, PA 19004

 

Fax: (215) 689 1504

 

 

 

Loeb & Loeb LLP

 

10100 Santa Monica Boulevard, Suite 2200

 

Los Angeles, California 90067

 

Attention: Lance N. Jurich, Esq.

 

Fax: (310) 282-2211

 

 

If to the Prospect Parties:

Prospect Global Resources, Inc.

 

1401 17th Street, Suite 1550

 

Denver, CO 80202

 

Attention: Mr. Damon Barber, Chief Executive Officer

 

Fax: (303) 990-8440

 

 

With a copy to:

Eisner Kahan Gorry Chapman Ross & Jaffe PC

 

9601 Wilshire Boulevard, Suite 700

 

Beverly Hills, CA 90210

 

Attention: Mr. Michael Eisner

 

Fax: (310) 855-3201

 

Any party may change its address by giving the other party written notice of its
new address as herein provided.

 

10

--------------------------------------------------------------------------------


 

16.                               Headings.  The headings in this Agreement are
for purposes of reference only and shall not limit or otherwise affect the
meaning hereof.

 

17.                               Representation by Counsel.  The Prospect
Parties (a) have retained counsel to represent them in the transactions
contemplated herein; (b) have read and understand this Agreement; (c) have been
advised by their counsel with respect to its rights and obligations under this
Agreement; and (d) agree that the principle of construction against draftsmen
shall have no application in the interpretation of this Agreement.

 

18.                               Entire Agreement.  This Agreement and the
Exhibits attached hereto contains the entire understanding between the parties
with respect to the subject matter hereof.  The Loan Documents shall remain in
full force and effect and shall not be further amended except by a writing
signed by Karlsson and all of the parties to this Agreement, including any
consenting parties hereto.

 

19.                               Successors and Assigns; Assignment.  This
Agreement shall be binding upon, and shall inure to the benefit of, the parties
hereto and their respective successors and assigns.  Without limiting Karlsson’s
rights under the Loan Documents, Karlsson may, without the consent of any
Person, assign this Agreement and its rights hereunder and under any other Loan
Document to any Person at any time; provided, however, that, it shall be a
condition precedent to any assignment hereunder as a result of which there will
be multiple simultaneous holders of the Note and/or the related rights under the
Loan Documents that such holders shall have put in place, between or among
themselves, a written agreement (an “Agency Agreement”), which includes agency
provisions pursuant to the terms of which a single administrative agent (the
“Administrative Agent”) is appointed, with which Prospect DE and its affiliates
will solely interface with respect to all rights and obligations under the Note
and the Loan Documents, and to which Prospect DE and its affiliates will remit
all payments hereunder, and which Agency Agreement will provide for the
Administrative Agent to provide Prospect DE with a copy of the Agency Agreement,
and any amendments thereto, upon execution of the same.  The Prospect Parties
agree that, for purposes of this Agreement, an “assignment” shall be deemed to
include, but not be limited to, a sale, a contribution to a new or existing
entity, or an exchange with any such entity, or any other transfer for any
medium of value, including, without limitation, equity securities, royalty
interests, property rights or any form of contingent consideration and
notwithstanding whether such assignment is effected in a private sale or under
judicial supervision.  Notwithstanding anything to the contrary in any Loan
Document or in the Purchase Agreement, but subject to the provisions of this
Section 19, Karlsson (or any shareholder, director, agent, employee or officer
of Karlsson) may actively solicit any Person to be a purchaser, or to be a
counterparty to an assignment, of the Note (whether such potential purchaser, or
counterparty to an assignment, of the Note wishes to purchase, or receive the
assignment of, the Note and the Loan Documents in a free-standing transaction or
contemplates such purchase, or receipt of an assignment, of the Note as a part
of a larger transaction or series of transactions involving any Prospect Party
or any of its assets).  Karlsson or any director, shareholder, employee,
Affiliate or Representative (each as defined in the Purchase Agreement) or agent
of Karlsson (each, a “Karlsson Party”) may, in connection with (A) Karlsson’s
efforts to sell, assign or otherwise dispose of the Note; (B) any restructuring
of the indebtedness represented by the Note and the Loan Documents; or (C) any
“assignment” (as defined in the Note), disclose any information related to
Parent or any of its subsidiaries as such Karlsson Party

 

11

--------------------------------------------------------------------------------


 

shall deem appropriate in its sole discretion; provided, however, that prior to
providing any non-public information regarding Parent or any of its
subsidiaries, Karlsson shall obtain from the person to which disclosure is to be
made an executed confidentiality agreement which shall provide that (i) such
person agrees to be bound by the terms of Section 5.06 of the Purchase
Agreement, and (ii) Parent and its subsidiaries are intended third party
beneficiaries of such confidentiality agreement.  This Section 19 and Section 5
of this Agreement amend, supersede and replace Section 22 of the Second
Extension Agreement.

 

20.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Arizona.

 

21.                               Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed an original, but all of which,
together, shall constitute one and the same instrument.

 

22.                               Amendments to Second Extension Agreement.

 

(a)                                 Section 7(a) of the Second Extension
Agreement is hereby amended by adding the following sentence at the end thereof:

 

“Notwithstanding anything in this Section 7(a) to the contrary, the deadline to
provide to Karlsson each of the items set forth in the first sentence of this
Section 7(a) with respect to the property acquired from Joni Koch on or about
May 28, 2013 shall be November 15, 2013.”

 

(b)                                 Section 7 of the Second Extension Agreement
is hereby amended by adding the following new Section 7(d) at the end thereof:

 

“(d)                           Each Prospect Party shall provide Karlsson a copy
of each material agreement (including but not limited to any letter of intent)
into which such Prospect Party enters, within three (3) days of executing or
otherwise entering into such agreement.”

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first hereinabove written.

 

 

KARLSSON:

 

 

 

The Karlsson Group, Inc.

 

an Arizona corporation

 

 

 

 

 

By:

/s/ Anders Karlsson

 

Name: Anders Karlsson

 

Its: President

 

 

 

 

 

PROSPECT DE:

 

 

 

Prospect Global Resources, Inc.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Damon Barber

 

Name: Damon Barber

 

Its: President, CEO and Secretary

 

 

 

 

 

PARENT:

 

 

 

Prospect Global Resources, Inc.,

 

a Nevada corporation

 

 

 

 

 

By:

/s/ Damon Barber

 

Name: Damon Barber

 

Its: President, CEO and Secretary

 

 

 

 

 

AWP:

 

 

 

American West Potash, LLC

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Damon Barber

 

Name: Damon Barber

 

Its: President, CEO and Secretary

 

13

--------------------------------------------------------------------------------


 

 

APACHE:

 

 

 

Apache County Land & Ranch, LLC

 

a Nevada limited liability company

 

 

 

 

 

By:

/s/ Damon Barber

 

Name: Damon Barber

 

Its:  President, CEO and Secretary

 

14

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF FOURTH AMENDMENT TO NOTE

 

--------------------------------------------------------------------------------


 

Exhibit B

 

FORM OF AMENDMENT TO PURCHASE AGREEMENT

 

16

--------------------------------------------------------------------------------


 

Exhibit C

 

FORM OF THIRD AMENDMENT TO ESCROW AGREEMENT

 

17

--------------------------------------------------------------------------------